887 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rafael HERRERA, Defendant-Appellant.
No. 89-3726.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1989.

Before KENNEDY and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Defendant appeals from the district court's order which overruled a magistrate's determination that defendant should be released pending trial on charges of violating 21 U.S.C. Secs. 841(a)(1) and (b)(1)(A), 21 U.S.C. Sec. 846 and 18 U.S.C. Sec. 2.  The trial is scheduled for October 2, 1989.


2
We conclude that defendant has not overcome the presumption in favor of detention set forth in 18 U.S.C. Sec. 3142(e), and he has not established that the facts upon which the district court relied in finding that no condition or combination of conditions will reasonably assure the appearance of the defendant or the safety of the community are clearly erroneous.    United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


3
The judgment of the district court denying defendant pre-trial release is affirmed.